Name: Council Decision (EU) 2015/2021 of 10 November 2015 establishing the position to be taken on behalf of the European Union within the Ministerial Conference of the World Trade Organization on the accession of the Republic of Liberia to the World Trade Organization
 Type: Decision
 Subject Matter: world organisations;  Africa;  international affairs
 Date Published: 2015-11-12

 12.11.2015 EN Official Journal of the European Union L 295/44 COUNCIL DECISION (EU) 2015/2021 of 10 November 2015 establishing the position to be taken on behalf of the European Union within the Ministerial Conference of the World Trade Organization on the accession of the Republic of Liberia to the World Trade Organization THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 13 June 2007, the Government of the Republic of Liberia applied for accession to the Marrakesh Agreement establishing the World Trade Organization (the Marrakesh Agreement), pursuant to Article XII of that Agreement. (2) On 18 December 2007, a Working Party on the accession of the Republic of Liberia was established in order to reach agreement on terms of accession acceptable to the Republic of Liberia and all Members of the World Trade Organization (WTO). (3) The Commission, on behalf of the Union, has negotiated a comprehensive series of market opening commitments on the part of the Republic of Liberia which are in line with the Guidelines For Accession of Least-Developed Countries set out by the WTO General Council and which satisfy the Union's requests, taking into account the bilateral trade relations with the Republic of Liberia in the context of the EU-ACP partnership. (4) Those commitments are now embodied in the Protocol of Accession of the Republic of Liberia to the WTO (the Protocol of Accession). (5) Accession to the WTO is expected to make a positive and lasting contribution to the process of economic reform and sustainable development in the Republic of Liberia. (6) The Protocol of Accession should therefore be approved. (7) Article XII of the Marrakesh Agreement provides that the terms of accession are to be agreed between the acceding State and the WTO, and that the Ministerial Conference of the WTO approves the terms of accession on the WTO side. Article IV.2 of that Agreement provides that in the intervals between meetings of the Ministerial Conference, its functions shall be conducted by the General Council of the WTO. (8) It is appropriate to establish the position to be taken on behalf of the Union within the Ministerial Conference of the WTO on the accession of the Republic of Liberia to the WTO, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the Ministerial Conference of the World Trade Organization on the accession of the Republic of Liberia to the World Trade Organization is to approve the accession. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 November 2015. For the Council The President P. GRAMEGNA